Appeal by the People from an order of the Supreme Court, Queens County (Buchter, J.), dated December 20, 1999, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 30.30.
Ordered that the order is reversed, on the law, the motion is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent herewith.
The evidence is sufficient to support the conclusion that the attorney for the defendant consented to an adjournment from September 23, 1999, to October 12, 1999. That period of time should not have been charged to the People (see, CPL 30.30 [4] [b]; People v Liotta, 79 NY2d 841; People v Notholt, 242 AD2d 251). Therefore, the People were ready within the 180-day period defined in CPL 30.30, and the defendant’s motion to dismiss the indictment should have been denied. Bracken, J. P., Santucci, Thompson and Sullivan, JJ., concur.